DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 15 October 2021. Claims 1, 3-5, 7, 8, 11-21 and 25-27 are pending in the application. Claims 20, 21 and 25-27 were previously withdrawn
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the applicant states “he pressure vessel according to claim 1”. It appears “he” should be “The”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 12 and 14-18 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Suzuki et al. (US 20040173618).


    PNG
    media_image1.png
    341
    451
    media_image1.png
    Greyscale

Regarding claim 3, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches the local reinforcement layer (figure 5, reference 48) is embedded in said reinforcement structure (figure 5, reference 49) such that composite material of the reinforcement structure extends below and above the local reinforcement layer (figure 5: the material of the reinforcement structure 49 extends above and below reinforcement layer 48).
Regarding claim 4, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches the local reinforcement layer has a substantially constant thickness (figure 5, reference 48).
Regarding claim 5, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches the local reinforcement layer is made of a metal or a composite material (figure 5, reference 48 and paragraph 89: the local reinforcement layer is made of the same material as the reinforcement structure which is a composite material).
Regarding claim 7, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches the maximum outer diameter (Dmax) of the circumferential part formed by 

    PNG
    media_image2.png
    451
    534
    media_image2.png
    Greyscale

Regarding claim 12, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches the local reinforcement layer comprises reinforcement fibres (paragraph 89: carbon fibers) embedded in a thermoset or thermoplastic matrix (paragraph 89 and 92: epoxy resin); 
Regarding claim 14, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches the local reinforcement layer and/or the reinforcement structure extends over the boss (figure 5, reference 44 and 49).
Regarding claim 15, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches a circumferential edge of the opening of the first rounded end section is connected to a cylindrical end section protruding outwardly of the liner, wherein the boss is arranged around the cylindrical end section (figure 5, reference 51, 39).
Regarding claim 16, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches a circumferential edge of the opening of the first rounded end section is connected to a cylindrical end section protruding inwardly of the liner (figure 5, reference 52 and 44), wherein the boss has a portion which is arranged in the cylindrical end section (figure 5, reference 44), and wherein the flange of the boss protrudes out of the liner, around the opening (figure 5, reference 52).
Regarding claim 17, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches the first and/or the second rounded end section is substantially dome shaped (figure 2).
Regarding claim 18, Suzuki teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki teaches the pressure vessel is configured to store any one of the following: liquid petroleum gas, hydrogen, compressed natural gas, or ammonia (paragraph 3); and wherein the pressure vessel is capable of being configured to withstand a pressure above 2 bar (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20040173618).
Regarding claim 8, Suzuki (figure 5) teaches all of the claim limitations of claim 1, as shown above. Furthermore, Suzuki (figure 5) teaches the first rounded end section has a length L2 (figure 5), and wherein the local reinforcement layer surrounds the first rounded end section at least in a portion of a first zone (Z1) of the first rounded section (figure 5).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure vessel of Suzuki (figure 5) to include said first zone (Z1) extending from the cylindrical section over a length L2/2 in the axial direction of the pressure vessel, as disclosed by Suzuki (figure 7), because including this feature enlarges the local reinforcement layer in order to further protect the pressure vessel. Furthermore, changing the size of the local reinforcement layer into the claimed size would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Suzuki teaches all of the claim limitations of claim 1, as shown above.
Suzuki does not explicitly teach the local reinforcement layer has a thickness which is smaller than 6 mm. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Suzuki does not explicitly teach the reinforcement structure comprises one or more of the following: a filament winding layer, a braided layer, or a tape layer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the reinforcement structure comprises one or more of the following: a filament winding layer, a braided layer, or a tape layer in order to make a strong reinforcement structure. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 19, Suzuki (figure 5) teaches all of the claim limitations of claim 1, as shown above. 
Suzuki (figure 5) does not explicitly teach a second local reinforcement layer is provided adjacent the local reinforcement layer, seen in an axial direction of the pressure vessel, wherein said second reinforcement layer is different from said local reinforcement layer. However, Suzuki (figure 3) does teach a second local reinforcement layer (figure 3, reference 33) is provided adjacent the local reinforcement layer (figure 3, reference 32), seen in an axial direction of the pressure vessel, wherein said second reinforcement layer is different from said local reinforcement layer (figure 3, reference 33 and 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure vessel of Suzuki (figure 5) to include a second local reinforcement layer is provided adjacent the local reinforcement layer, seen in an axial direction of the pressure vessel, wherein said second reinforcement layer is different from said local reinforcement layer, as disclosed by Suzuki (figure 3), because including this feature enlarges the local reinforcement layer in order to further protect the .

Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant states “Applicants submit that the presently claimed invention differs from Suzuki at least in the following two limitations in the foregoing clause: a thermoplastic liner comprising a cylindrical section, a first rounded end section and a second rounded end section; and a local reinforcement layer is embedded in said reinforcement structure resulting in a weight reduction of the pressure vessel with the same mechanical strength (limitation added herein)” and further states “On page 4 of the Office Action, the Examiner points to Figures 2 and 5 for the thermoplastic liner limitation pointing to reference 3/50 and paragraph 89 with middle of reference 1 allegedly meeting the cylindrical section limitation, the left end of reference 1 allegedly meeting the first rounded end section limitation and the right end of reference 1 allegedly meeting the second rounded end section limitation. This is inaccurate, however, as reference 1 in Suzuki is the pressure container, not a thermoplastic liner (see, for example, [0094]). Thus, it is necessary to look at the localized structure at the end portions of the thermoplastic liner. To this end, Suzuki discuses a liner 3, 42, 55, and 66 forming stepped end sections 37, 43, 50, 60, 63, 66, and 68 (see, for example, [0100] - [0125] and corresponding figures). What is not disclosed by Suzuki is a liner with rounded end sections, but rather stepped end sections”. Examiner respectfully disagrees. As stated during the interview and more clearly stated above, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The rounded end section is shown in the annotated figure above for claim 1. This was also discussed during the interview. The argument regarding the added weight this feature would add is an argument of counsel by applicant. As stated in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)”. 
Applicant further argues that the structures between the disclosed invention and the prior art is different. Applicant is reminded that the claimed invention, not disclosed invention, is what the prior art teaches. Even if the structure is different, the prior art discloses the claimed invention, as shown above.
Applicant further argues that the specification defines what the rounded end section and that the prior art reference does not follow the definition provided by applicant specification. As stated in the specification (on page 2, lines 24-25), “The expression "rounded end section" implies that the end section is rounded in an axial direction of the liner. As explained below, preferably the end section is substantially dome-shaped”. Although a general definition exists for the “rounded end section” applicant specification simply defines it as “The expression "rounded end section" implies that the end section is rounded in an axial direction of the liner”. The specification then continues to say that the “preferable” end section substantially domed shape. The “preferable” term simply means that it is a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since the prior art still discloses the claimed subject matter, the claims remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735